Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION 
This is in response to the communication filed on 01/26/2021. Claims 1-17 are pending in the application.  Claims 1-17 are rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 01/26/2021, with respect to 35 USC 102(a)(1) type rejections of claims 1-7 and 15-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eddington reference. Applicant’s arguments, see remarks, filed on 01/26/2021, with respect to 35 USC 103 type rejections of claims 11-12 and 17 have been fully considered, however, moot in view of new grounds of rejections presented in this office action. Applicant’s arguments, see remarks, filed on 01/26/2021, with respect to 35 USC 103 type rejections of claims 8-10 and 13-14 have been fully considered, however, moot in view of new grounds of rejections presented in this office action (please see office action below for detail explanations)
                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being obvious over publication “Don’t Fuss about Fuzzing: Fuzzing Controllers in Vehicular Networks”, XP055393346, 2015 (hereinafter Bayer et al) in view of US 2014/0047275 A1 (hereinafter Eddington)
Regarding claim 1, Bayer et al teaches a security test system for a control device for an on-vehicle network, the security test system (note Title, "fuzzing controllers in vehicular networks") comprising:
a security test unit (note Section 4.1: message generator) including 
a test signal transmission portion (note Section 4.1 Message Generator)  transmitting random test signals including an illegal signal, for diagnosing security of a control device for the on-vehicle network (note page 5, Section 
a diagnosis portion (note Section 4.1: message generator; and section 4.2: message publisher) specifying the illegal signal on the basis of a process result in the control device using the test signals (note section 4.2: means of communication; and section 4.3: selection of invalid inputs by determining the minimal set of fuzzed inputs that triggers a reliably; also see section 5:2: detection and categorization of faults); and
a function evaluation unit (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation) configured to electronically communicate with the control device over a second electrical bus (note section 5.4: Fuzzing evaluation; and figure 5: hardware setup), including 
a process information acquisition portion acquiring information regarding the process result in the control device (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also Section 5.4, Table 1: storing test results),
an abnormality detection portion detecting abnormality in the process result in the control device based on the test signal (note page 7, first sentence of second paragraph after heading "4.3 Target Monitor"; page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see section 5.4), and
an abnormality information output portion outputting information regarding the detected abnormality (note page 7, fourth paragraph after heading "4.3 Target Monitor";"... dynamically generating test cases based on the monitor's findings is called evolutionary fuzzing" and "... evolutionary fuzzing provides benefits in creating individual messages...")
Bayer et al fails to teach expressly a security test unit and a function evaluation unit configured to electronically communicate with the control device over separate electrical buses. In particular, Bayer et al fails to teach expressly a security test unit configured to electronically communicate with the control device over a first electrical bus.
However, Eddington teaches a security test unit configured to electronically communicate with the control device over a first electrical bus (note figure 2: See separate connections for fault determination component 220 and fuzzing component 230 with SUT component 210; also see para. [0036], [0084]: different components connected separately to the processor/ testing unit)
Eddington and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in network system. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Bayer et al method to further include the features of a security test unit and a function evaluation unit configured to electronically communicate with the control device over separate electrical buses taught by Eddington  in order to provide users with a fast and secure way to 
Regarding claim 2, Bayer et al teaches the security test system according to claim 1, wherein the security test unit further includes a test signal adapting portion that sets the random test signals which are subsequently transmitted on the basis of test results obtained until right before (note Section 4 and  4.1: fuzzer generating invalid messages including random data) 
Regarding claim 3, Bayer et al teaches the security test system according to claim 1 wherein the function evaluation unit further includes a test condition setting portion that sets states in which the control device may be placed on the on-vehicle network as test conditions, and transmits the test conditions to the control device (note section 4.4: stateful fuzzing; conditions that need to be simulated during the test; also see sections 5.2 and 5:3: taking states and contexts into account for measuring responsiveness of the test/ invalid message)
Regarding claim 4, Bayer et al teaches the security test system according to claim 1 wherein the test signal transmission portion of the security test unit transmits the test signals to the control device and the function evaluation unit (note section 4.2: message publisher; means of communication), and the abnormality information output portion of the function evaluation unit excludes a test signal corresponding to a normal process result, and outputs information regarding a test signal corresponding to an abnormal process result (note Section 4.3: Target Monitor; also see 5.2: sophisticated monitoring including responsiveness testing)
Regarding claim 5, Bayer et al teach the security test system according to claim l wherein the abnormality information output portion of the function evaluation unit transmits the information regarding the abnormality to the security test unit (note page 7, fourth paragraph after heading "4.3 Target Monitor";"... dynamically generating test cases based on the monitor's findings is called evolutionary fuzzing" and "... evolutionary fuzzing provides benefits in creating individual messages...")
Regarding claim 6, Bayer et al teaches the security test system according to claim l wherein the abnormality information output portion of the function evaluation unit stores the information regarding the abnormality in a storage portion provided in the function evaluation unit (note Section 3: testing based on result of previous evaluations; also see Section 5.4, Table 1: storing test results)
Regarding claim 7, Bayer et al teaches the security test system according to claim l wherein  the on-vehicle network is a controller area network (CAN), a local interconnect network (LIN), FlexRay, Media Oriented Systems Transport (MOST), CAN with Flexible Data rate (CAN-FD), or Automotive Ethernet (note Title; and Sections 5 and  5.1: fuzzing controllers in CAN/ vehicular network)
Regarding claim 11, Bayer et al teaches the security test system wherein the abnormality detection portion of the function evaluation unit detects abnormality in a process result on the basis of the process result in the control device (note page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see Section 5.4: Table 1: storing and organizing of results/ faults)
Bayer et al fails to teach expressly utilizing imaging information obtained by imaging a display device which performs display control on the basis of the process result in the control device.
However, examiner takes an official notice on that at the time of effective filing date of the application, use of a display device or controlling of a display screen as an information obtaining means was well known in the art. Therefore, it would have been obvious to ordinary skill in the art to utilize a display device and screen as an alternative and efficient means for displaying the results to the user that are outputted by the monitoring system taught by Bayer et al  to implement the claimed features/ functionalities.
Regarding claim 12, Bayer et al teaches the security test system wherein, a contradictory is detected, the abnormality detection portion of the function evaluation unit detects abnormality in the process result (note page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see Section 5.4: Table 1: categorizing results/ faults as probably_not_exploitable)
Bayer et al fails to teach expressly a contradictory display on the display device is detected on the basis of the imaging information.
However, examiner takes an official notice on that at the time of effective filing date of the application, displaying various types of information regarding a detection process in a display screen/ means was well known in the art. Therefore, it would have been obvious to ordinary skill in the art to include a contradictory display on the display device is detected on the basis of the imaging information as an alternative and efficient means for displaying the contradictory results to the user that are outputted by the monitoring system taught by Bayer et al to implement the claimed features/ functionalities.
Regarding claim 14, Bayer et al fails to teach expressly the security test system wherein when an unchangeable value included in a memory address in the control device is overwritten as a process result in the control device, the abnormality detection portion of the function evaluation unit detects abnormality in the process result.
However, Eddington teaches the security test system wherein when an unchangeable value included in a memory address in the control device is overwritten as a process result in the control device, the abnormality detection portion of the function evaluation unit detects abnormality in the process result (note para [0026], [0056], [0058] and [0060]: detecting fault/ abnormality in data flow and memory leaks, crashes, etc.)
Eddington and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in network system. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Bayer et al method to further include the features of wherein when an unchangeable value included in a memory address in the control device is overwritten as a process result in the control device, the abnormality detection portion of the function evaluation unit detects abnormality in the process result taught by Eddington since such arrangement would be desirable and efficient for detecting abnormal process related to the memory system of a vehicle (note Eddington, para [0003], [0026])
Regarding claim 15, Bayer et al teaches a security test method for a control device for an on-vehicle network, the method comprising:
causing a security test unit (note Section 4.1: message generator) to transmit random test signals including an illegal signal, for diagnosing security of a control device for an on-vehicle network (note page 5, Section 4; and first sentence after heading "4.1 Message Generator": fuzzer generating invalid messages for testing that includes random data);
causing a function evaluation unit to acquire, over a second electrical bus (note section 5.4: Fuzzing evaluation; and figure 5: hardware setup),  information regarding a process result in the control device (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also see Section 5.4);
causing the function evaluation unit  (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation) to detect abnormality in a process result in the control device based on the test signal (note page 7, first sentence of second paragraph after heading "4.3 Target Monitor"; page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see Section 5.4);
causing the function evaluation unit (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation) to store information regarding the detected abnormality or transmit the information regarding the detected abnormality to the security test unit (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also Section 5.4, Table 1: storing test results); and
causing the security test unit (note Section 4.1: message generator; also section 4.2: message publisher) to specify the illegal signal on the basis of the process result in the control device based on the test signal (note section 4.2: means of communication; and section 4.3: selection of invalid inputs by determining the minimal set of fuzzed inputs that triggers a reliably; also see section 5:2: detection and categorization of faults)
Bayer et al fails to teach expressly a security test unit and a function evaluation unit configured to electronically communicate with the control device over separate electrical buses. In particular, Bayer et al fails to teach expressly causing a security test unit to transmit random test signals, over a first electrical bus, including an illegal signal.
Eddington teaches causing a security test unit to transmit random test signals, over a first electrical bus, including an illegal signal (note figure 2: See separate connections for fault determination component 220 and fuzzing component 230 with SUT component 210; also see para. [0036], [0084]: different components connected separately to the processor/ testing unit)
Eddington and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in network system. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Bayer et al method to further include the features of a security test unit and a function evaluation unit configured to electronically communicate with the control device over separate electrical buses taught by Eddington  in order to provide users with a fast and secure way to establish separate communication link between a ECU/ controller component and testing component other than one used for communicating with the evaluation unit.
Regarding claim 16, Bayer et al teaches a function evaluation device (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation) for a control device for an on-vehicle network, the function evaluation device (note Title, "fuzzing controllers in vehicular networks") comprising:
a process information acquisition portion (note section 4.3: Target monitor)  that acquires information regarding a process result in a control device for an on-vehicle network (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also see Section 5.4);
an abnormality detection portion (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation)  that detects abnormality in a process result in the control device due to random test signals including an illegal signal (note page 7, first sentence of second paragraph after heading "4.3 Target Monitor"; page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see Section 5.4), the random test signals being transmitted to the control device from a security test unit diagnosing security of the control device (note page 5, Section 4; and first sentence after heading "4.1 Message Generator": fuzzer generating invalid messages for testing that includes random data; also see section 4.2: message publisher as communication means) via a first electrical bus (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also see Section 5.4) ; and
an abnormality information output portion (note section 4.3: Target monitor; also Section 5.4: Fuzzing evaluation) that outputs information regarding the detected abnormality (note page 7, fourth paragraph after heading "4.3 Target Monitor";"... dynamically generating test cases based on the monitor's findings is called evolutionary fuzzing" and "... evolutionary fuzzing provides benefits in creating individual messages...")
Bayer et al fails to teach expressly a security test unit and a function evaluation unit configured to electronically communicate with the control device over separate electrical buses. In particular, Bayer et al fails to teach expressly a process information acquisition portion that acquires, via a second electrical 
However, Eddington teaches a process information acquisition portion that acquires, via a second electrical bus, information regarding a process result in a control device for an on-vehicle network (note figure 2: See separate connections for fault determination component 220 and fuzzing component 230 with SUT component 210; also see para. [0036], [0084]: different components connected separately to the processor/ testing unit)
Eddington and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in network system. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Bayer et al method to further include the features of a process information acquisition portion that acquires, via a second electrical bus, information regarding a process result in a control device for an on-vehicle network taught by Eddington  in order to provide users with a fast and secure way to establish separate communication link between a ECU/ controller component and testing component other than one used for communicating with the evaluation unit.
Regarding claim 17, Bayer et al teaches a computer (note Section 4.3: server for testing) to:
acquire information regarding a process result in a control device for an on-vehicle network (note page 7, first sentence of third paragraph after heading "4.3 Target Monitor"; also see Section 5.4);
detect abnormality in a process result in the control device due to random test signals including an illegal signal (note page 7, first sentence of second paragraph after heading "4.3 Target Monitor"; page 7, last sentence of first paragraph after heading "4.3 Target Monitor"; also see Section 5.4), the random test signals being transmitted to the control device from a security test unit diagnosing security of the control device (note Title, "fuzzing controllers in vehicular networks"; and page 5, Section 4; and first sentence after heading "4.1 Message Generator": fuzzer generating invalid messages for testing that includes random data; also see section 4.2: message publisher as communication means) via a first electrical bus  (note section 5.4: Fuzzing evaluation; and figure 5: hardware setup); and
output information regarding the detected abnormality (note page 7, fourth paragraph after heading "4.3 Target Monitor";"... dynamically generating test cases based on the monitor's findings is called evolutionary fuzzing" and "... evolutionary fuzzing provides benefits in creating individual messages...")
Bayer et al fails to teach expressly a non-transitory computer-readable media containing program instructions that when executed by a computer cause the computer to perform above features/ functionalities; and output information regarding the detected abnormality via a second electrical bus.
Bayer et al  to implement the claimed features/ functionalities. Furthermore, Eddington teaches outputting information regarding the detected abnormality via a second electrical bus (note figure 2: See separate connections for fault determination component 220 and fuzzing component 230 with SUT component 210; also see para. [0036], [0084])
Eddington and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in network system. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Bayer et al method to further include the features of output information regarding the detected abnormality via a second electrical bus taught by Eddington
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being obvious over Bayer et al in view of Eddington further in view of US 2014/0102219 (hereinafter Kuwahara et al.) 
Regarding claim 8, Eddington -Bayer et al method fails to teach expressly the security test system according to claim l wherein a transmission frequency of an output signal which is output as a process result in the control device exceeds an expected frequency, the abnormality detection portion of the function evaluation unit detects abnormality in the process result. 
However, Kuwahara et al. teaches the security test system wherein a transmission frequency of an output signal which is output as a process result in the control device exceeds an expected frequency, abnormality   detection portion of the function evaluation unit detects abnormality in the process result (note para. [0016]: receives two kinds of signals including an abnormal high frequency clock signal having a frequency higher than an allowable upper-limit frequency of the regular clock signal, and an abnormal low frequency clock signal having a frequency lower than an allowable lower-limit frequency for the regular clock signal, as the abnormal clock signals, for determining whether or not the clock frequency change monitoring unit is operating normally; also see para [0084] and [0094]) 
Kuwahara et al. and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in vehicular network. Therefore, at the time of effective filing date of invention, it would have been Eddington-Bayer et al method to further include the features of wherein a transmission frequency of an output signal which is output as a process result in the control device exceeds an expected frequency, abnormality   detection portion of the function evaluation unit detects abnormality in the process result disclosed by Kuwahara et al.  since such arrangement would be desirable and more reliable to the users for detecting abnormal process related to the powering system of a vehicle (note Kuwahara et al, para. [0005]-[0006] and [0016])
Regarding claim 9, Eddington-Bayer et al method fails to teach expressly the security test system wherein a voltage value of an output signal which is output as a process result in the control device or an input signal which is input to the control device is more than an expected upper limit or is lower than an expected lower limit, the abnormality detection portion of the function evaluation unit detects abnormality in the process result.
However, Kuwahara et al. teaches wherein a voltage value of  an output signal which is output as a process result in the control device or an input signal which is input to the control device is more than an expected upper limit or is lower than an expected lower limit, the abnormality detection portion of the function evaluation unit detects abnormality in the process result (note para. [0016]: detecting whether or not at least either a peak value along an upper half wave of the output from the low-pass filter for monitoring or a lower-half  wave of the output falls within a normal amplitude range, and receives 
Kuwahara et al. and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in vehicular network. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Eddington - Bayer et al method to further include the features of wherein a voltage value of  an output signal which is output as a process result in the control device or an input signal which is input to the control device is more than an expected upper limit or is lower than an expected lower limit, the abnormality detection portion of the function evaluation unit detects abnormality in the process result  disclosed by Kuwahara et al.  since such arrangement would be desirable and more reliable to the users for detecting abnormal process related to the powering system of a vehicle (note Kuwahara et al, para. [0005]-[0006] and [0016])
Regarding claim 10, Eddington-Bayer et al method fails to teach expressly the security test system according to claim l wherein a frequency of  an output signal which is output as a process result in the control device or an input signal which is input to the control device exceeds an expected frequency, the abnormality 
However, Kuwahara et al. teaches the security test system according to claim l wherein a frequency of  an output signal which is output as a process result in the control device or an input signal which is input to the control device exceeds an expected frequency, the abnormality detection portion of the function evaluation unit detects abnormality in the process result (note para. [0016]: receives two kinds of signals including an abnormal high frequency clock signal having a frequency higher than an allowable upper-limit frequency of the regular clock signal, and an abnormal low frequency clock signal having a frequency lower than an allowable lower-limit frequency for the regular clock signal, as the abnormal clock signals, for determining whether or not the clock frequency change monitoring unit is operating normally; also see para [0084] and [0094]) 
Kuwahara et al. and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in vehicular network. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Eddington-Bayer et al method to further include the features of wherein a frequency of  an output signal which is output as a process result in the control device or an input signal which is input to the control device exceeds an expected frequency, the abnormality detection portion of the function evaluation unit detects abnormality in the process result taught Kuwahara et al.  since such arrangement would be desirable and more reliable to the users for detecting abnormal process related to the powering system of a vehicle (note Kuwahara et al, para. [0005]-[0006] and [0016])
Regarding claim 13, Eddington-Bayer et al method fails to teach expressly the security test system wherein when a change amount of a predetermined value per unit time related to a process result in the control device exceeds an expected threshold value, the abnormality detection portion of the function evaluation unit detects abnormality in the process result.
However, Kuwahara et al. teaches the security test system wherein when a change amount of a predetermined value per unit time related to a process result in the control device exceeds an expected threshold value, the abnormality detection portion of the function evaluation unit detects abnormality in the process result (note para [0094], [0105] and [0126]: diagnosis system detecting abnormal signal/ process within a specific time period)
Kuwahara et al. and  Bayer et al are analogous art because they are from the same field of endeavor of performing security/ diagnostic test in vehicular network. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Eddington-Bayer et al method to further include the features of wherein when a change amount of a predetermined value per unit time related to a process result in the control device exceeds an expected threshold value, the abnormality detection portion of the function evaluation unit detects abnormality in the process result taught Kuwahara et al.  since such arrangement would be desirable and efficient for detecting abnormal process within a specific time period related to the powering system of a vehicle (note Kuwahara et al, para. [0005]-[0006] and [0016])

              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0012325 A1 (hereinafter Kikkawa et al) teaches a system wherein an abnormality detection unit connected to the ECUs through communication lines monitors the sleep NG information of each ECU to detect the ECU remaining activated for more than a wait period which is required for the ECU to shift to the sleep mode. The device ID of the ECU which is detected as remaining activated is stored in a memory so that any abnormal location may be specified by the stored device ID (See Abstract)
US 2016/0188876 A1 (hereinafter Harris et al) teaches a security monitoring system for a Controller Area Network (CAN) comprises an Electronic Control Unit (ECU) programmed to classify a message read from the CAN bus as either normal or anomalous using an SVM-based classifier with a Radial Basis Function RBF) kernel. By not relying on any proprietary knowledge of arbitration IDs from manufacturers through their files, this anomaly detector truly functions as a zero knowledge detector (See Abstract, para [0016])
Chester et al) teaches a method and system for real-time monitoring, validation, optimization and predictive fault analysis in a process control system. Fuzzy logic is used in various fault situations to compute certainty factors to identify faults and/or validate underlying assumptions (See Abstract)
US 2005/0096873 A1 (hereinafter Klein) teaches a system may also be used for trend analysis of the health of the mechanical system. In a preferred embodiment of the invention, diagnostic algorithms embedded in the on board unit 200 detect engine anomalies or other abnormal situations. When the monitored data exceeds predefined limits, such as when the engine temperature exceeds a threshold.  All applicable monitored parameters are configurable to the specific engine and aircraft types as well as to the particular installation. In one embodiment, the monitored parameters history information includes all parameters, other than vibration data, that were monitored during a specific time period (See Abstract, para. [0047])
US 2005/0072239 A1(hereinafter Longsdorf et al) teaches diagnostic circuitry/ devices are used in industrial process control systems to control, measure or monitor a process, wherein the diagnostic circuitry provides output based upon sensed vibrations, and implements fuzzy logic (note Abstract, para [0031])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494